DETAILED ACTION
1.	This office action is in response to the application filed on 11/15/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/15/2019 and 1/13/2020 have been considered by the examiner.

Priority
4.	This application repeats a substantial portion of prior Application No 16192921, filed 11/16/2018, and adds and claims additional disclosure not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78

Drawings
5.	The drawing submitted on 11/15/2019 is acknowledged and accepted by the examiner.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3, 8-10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka [US 2016/0322917 A1].

Regarding claim 1, Matsuoka discloses an apparatus [10, FIG. 1] comprising:
a junction box [9a, 9b, 9c, FIG. 1] with a plurality of input terminals [three input terminals at U, V, W, FIG. 1] comprising: 
a first input terminal [input terminal at U, FIG. 1], and a second input terminal [input terminal at V, FIG. 1], wherein the first input terminal [input terminal at U, FIG. 1] is configured to receive an alternating current (AC) current [current through 9a, FIG. 1] having a first phase [phase U, FIG. 1], and another AC current [current through 7uc, FIG. 1] having the first phase [phase U, FIG. 1]; 
and the second input terminal [input terminal at V, FIG. 1] is configured to receive an AC current [current through 9b, FIG. 1] having a second phase [phase V, FIG. 1], and an AC current  [current from W to V through 9c, 4, 9b, FIG. 1] having a third phase [phase W, FIG. 1].

Regarding claim 2, Matsuoka further discloses a plurality of direct current (DC) to AC inverters [2a, 2b, 2c, 2d, FIG. 1] including a first inverter [2a, FIG. 1] and a second inverter [2b, FIG. 1], wherein the AC current having [current through 9b, FIG. 1] the second phase [phase V, FIG. 1] is from the first inverter [2a, FIG. 1], and the AC current [current through 9c, FIG. 1] having the third phase [phase W, FIG. 1] is from the second inverter [2b, FIG. 1].

Regarding claim 3, Matsuoka further discloses the apparatus [10, FIG. 1] is configured to determine a position [position of 2b, FIG. 1] of the second inverter [2b, FIG. 1] relative to the first inverter [2a, FIG. 1] based on a parameter [voltage at U or V or W, FIG. 1] related to at least one [input terminal at U or V or W, FIG. 1] of the input terminals [three input terminals at U, V, W, FIG. 1].

Regarding claim 8, Matsuoka further discloses wherein the first inverter [2a, FIG. 1] is identical to the second inverter [2b, FIG. 1], and a cable [cable between 2a and 9a, FIG. 1] configured to connect between the first inverter [2a, FIG. 1] and the junction box [9a, 9b, 9c, FIG. 1] is identical [cable between 2a and 9a, FIG. 1] to another cable [cable between 2b and 9b, FIG. 1] configured to connect between the second inverter [2b, FIG. 1]  and the junction box [9a, 9b, 9c, FIG. 1].

Regarding claim 9, Matsuoka further discloses the plurality of input terminals [three input terminals at U, V, W, FIG. 1] further comprise: 

the second input terminal [input terminal at V, FIG. 1] is configured to receive an additional AC current [current through 7vd, FIG. 1] having the second phase [phase V, FIG. 1]; 
and the third input terminal [input terminal at W, FIG. 1] is configured to receive another AC current [current from V to W through 9b, 4, FIG. 1] having the second phase [phase V, FIG. 1], another AC current [current through 7wc, FIG. 1] having the third phase [phase W, FIG. 1], and an additional AC current [current through 7wd, FIG. 1] having the third phase [phase W, FIG. 1].

Regarding claim 10, Matsuoka further discloses the plurality of input terminals [three input terminals at U, V, W, FIG. 1] further comprise: 
a third input terminal [input terminal at W, FIG. 1], and wherein the first input terminal [input terminal at U, FIG. 1] is configured to receive an additional AC current [current from V to U through 9b, 4, 9a, FIG. 1] having the second phase [phase V, FIG. 1];
the second input terminal [input terminal at V, FIG. 1] is configured to receive an additional AC current [current from U to V through 9a, 4, 9b, FIG. 1] having the first phase [phase U, FIG. 1];
 and the third input terminal [input terminal at W, FIG. 1] is configured to receive another AC current [current from V to W through 9b, 4, 9c, FIG. 1] having the second 

Regarding claim 12, Matsuoka further discloses the apparatus [10, FIG. 1] is configured to provide an indication [current through 5pb, 8b, FIG. 1] related to the determined position [position of 2b, FIG. 1] of the second inverter [2b, FIG. 1].

Regarding claim 13, Matsuoka further discloses an output terminal [right end of 9a or 9b or 9c, FIG. 1] configured to provide an output AC current [current through 9a or 9b or 9c, FIG. 1].

Regarding claim 14, Matsuoka discloses a method [10, FIG. 1] comprising: receiving [by 9a, FIG. 1], at a first input terminal [input terminal at U, FIG. 1] of a junction box [9a, 9b, 9c, FIG. 1], an alternating current (AC) current [current through 9a, FIG. 1] having a first phase [phase U, FIG. 1], and another AC current [current through 7uc, FIG. 1] having the first phase [phase U, FIG. 1]; 
and receiving [by 9b, FIG. 1], at a second input terminal [input terminal at V, FIG. 1] of the junction box [9a, 9b, 9c, FIG. 1], an AC current [current through 9b, FIG. 1] having a second phase [phase V, FIG. 1], and an AC current [current from W to V through 9C, 4, 9b, FIG. 1] having a third phase [phase W, FIG. 1].



Regarding claim 17, Matsuoka further discloses providing an indication [current through 5pb, 8b, FIG. 1] related to the determined position [position of 2b, FIG. 1] of the second inverter [2b, FIG. 1].

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka [US 2016/0322917 A1] and in view of Nishimura [US 2018/0076657 A1].

Regarding claim 4, Matsuoka does not disclose the plurality of input terminals further comprise: a neutral terminal configured to receive an auxiliary power.
However, Nishimura teaches the plurality of input terminals [four terminals between (S4, S5, S6), 30 and at NP, FIG. 2] further comprise: a neutral terminal [at NP, FIG. 2] configured to receive an auxiliary power [power on NP from 10, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include the plurality of input terminals further comprise: a neutral terminal configured to receive an auxiliary power of Nishimura for the purpose of connecting commonly respective second terminals to a neutral point, prevents a signal at a switching frequency generated by power converters, preventing the signal at a switching frequency generated by power converters for specifically the power factor is 1.0, (paragraphs 0023-0025).

Regarding claim 5, Matsuoka does not disclose the auxiliary power is from at least one auxiliary power circuit in at least one inverter.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include the auxiliary power is from at least one auxiliary power circuit in at least one inverter of Nishimura for the purpose of connecting commonly respective second terminals to a neutral point, prevents a signal at a switching frequency generated by power converters, preventing the signal at a switching frequency generated by power converters for specifically the power factor is 1.0, (paragraphs 0023-0025).

Regarding claim 6, Matsuoka does not disclose the auxiliary power is from a plurality of auxiliary power circuits. 
However, Nishimura teaches the auxiliary power [power on NP from 10, FIG. 2] is from a plurality of auxiliary power circuits [(14, 15, 16) of 10, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include the auxiliary power is from a plurality of auxiliary power circuits of Nishimura for the purpose of connecting commonly respective second terminals to a neutral point, prevents a signal at a switching frequency generated by power converters, preventing the signal at a switching frequency generated by power converters for specifically the power factor is 1.0, (paragraphs 0023-0025).

Regarding claim 7, Matsuoka does not disclose the neutral terminal is configured to receive a plurality of inputs, and each input of the plurality of inputs is from a different inverter.
However, Nishimura teaches the neutral terminal [at NP, FIG. 2] is configured to receive a plurality of inputs [inputs at (between 31 and 21), (between 32 and 22), (between 33 and 23), and at NP, FIG. 2], and each input [input at (between 31 and 34) or (between 32 and 35) or between 33 and 36), FIG. 2] of the plurality of inputs [inputs at (between 31 and 21), (between 32 and 22), (between 33 and 23), and at NP, FIG. 2] is from a different inverter [21 or 22 or 23, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include the neutral terminal is configured to receive a plurality of inputs , and each input of the plurality of inputs  is from a different inverter of Nishimura for the purpose of connecting commonly respective second terminals to a neutral point, prevents a signal at a switching frequency generated by power converters, preventing the signal at a switching frequency generated by power converters for specifically the power factor is 1.0, (paragraphs 0023-0025).

	Regarding claim 11, Matsuoka does not disclose the plurality of input terminals further comprise: a neutral terminal configured to receive three neutral inputs from three different inverters.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include the plurality of input terminals further comprise: a neutral terminal configured to receive three neutral inputs from three different inverters of Nishimura for the purpose of connecting commonly respective second terminals to a neutral point, prevents a signal at a switching frequency generated by power converters, preventing the signal at a switching frequency generated by power converters for specifically the power factor is 1.0, (paragraphs 0023-0025).

Regarding claim 16, Matsuoka does not disclose receiving an auxiliary power from a plurality of inverters. 
However, Nishimura teaches receiving an auxiliary power [power on NP from 10, FIG. 2] from a plurality of inverters [21, 22, 23, FIG. 2]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include receiving an auxiliary power from a plurality of inverters of Nishimura for the purpose of connecting commonly respective second terminals to a neutral point, prevents a signal at a switching frequency generated by .

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka [US 2016/0322917 A1] and in view of Morihara [US 2017/0077828 A1].

Regarding claim 18, Matsuoka discloses an apparatus [10, FIG. 1] comprising: a junction box [9a, 9b, 9c, FIG. 1], the junction box [9a, 9b, 9c, FIG. 1] comprising: a plurality of input terminals [three input terminals at U, V, W, FIG. 1] the plurality of input terminals [three input terminals at U, V, W, FIG. 1] including: a first input terminal [input terminal at U, FIG. 1], a second input terminal [input terminal at V, FIG. 1], and a third input terminal [input terminal at W, FIG. 1].
Matsuoka does not discloses the plurality of input terminals are each arranged to receive three-phase electrical power via a plurality of identical electrical cables, and the plurality of electrical cables comprise: a first cable, a second cable, and a third cable, and each of the plurality of electrical cables has a plurality of conductors, and the plurality of conductors have: a first conductor, a second conductor, and a third conductor; and an electrical circuit that is configured to: electrically connect the first conductor of the first cable, the first conductor of the second cable, and the first conductor of the third cable; electrically connect the second conductor of the first cable, the second conductor of the second cable, and the third conductor of the third cable; and electrically connect the third conductor of the first cable, the third conductor of the second cable, and the second conductor of the third cable.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include the plurality of input terminals are each arranged to receive three-phase electrical power via a plurality of identical electrical cables, and the plurality of electrical cables comprise: a first cable, a second cable, and a third cable, and each of the plurality of electrical cables has a plurality of conductors, and the plurality of conductors have: a first conductor, a second conductor, and a third conductor; and an electrical circuit that is configured to: electrically connect the first conductor of the first cable, the first conductor of the second cable, and the first conductor of the third cable; electrically connect the second conductor of the first cable, the second conductor of the second cable, and the third conductor of the third cable; .

11.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka [US 2016/0322917 A1] modified by Morihara [US 2017/0077828 A1], as applied to claim 18 above and in view of Baraun [US 7,564,703 B1].

Regarding claim 19, Matsuoka further discloses a plurality of direct current (DC) to AC inverters [2a, 2b, 2c, 2d, FIG. 1], the plurality of inverters [2a, 2b, 2c, 2d, FIG. 1] including: a first inverter [2a, 2b, 2c, 2d, FIG. 1], a second inverter [2b, FIG. 1], and a third inverter [2c, FIG. 1].
Matsuoka does not disclose each cable of the plurality of cables is connected to a different inverter of the plurality of inverters.
However, Baraun teaches each cable [(26, 28, 30) or (32, 34, 36), FIG. 1, (lines 38-40, column 6)] of the plurality of cables [(26, 28, 30), (32, 34, 36), FIG. 1, (lines 38-40, column 6)] is connected to a different inverter [Inverter 1 or inverter 2, FIG. 1] of the plurality of inverters [Inverter 1, inverter 2, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Matsuoka to include each cable of the plurality of cables is connected to a different inverter of the plurality of inverters of Baraun for the purpose of linking to the first, second and third AC output lines at first, second and third common tie points by 

Regarding claim 20, Matsuoka further discloses the apparatus [10, FIG. 1] is configured to determine a position of at least one inverter of the plurality of inverters [2a, 2b, 2c, 2d, FIG. 1] relative to at least one other inverter [2d, FIG. 1] of the plurality of inverters [2a, 2b, 2c, 2d, FIG. 1] based on a parameter [voltage at U, V, W, FIG. 1] related to at least one [input terminal at U or V or W, FIG. 1] of the input terminals [three input terminals at U, V, W, FIG. 1].

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838